Citation Nr: 0531458
Decision Date: 11/21/05	Archive Date: 03/02/06

DOCKET NO. 00-17 369                        DATE NOV 21 2005


On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Kathy A. Lieberman, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from October 1965 to September 1967.



The current appeal arose as a result of a July 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied entitlement to service connection for PTSD.

In a decision dated in January 2003, the Board found fault in the July 1998 RO decision to reopen the veteran's claim, and denied the veteran's claim on the grounds that he had failed to submit evidence to reopen his claim for service connection for PTSD. The veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).

REMAND

In an Order dated in November 2004, and based on a Joint Motion for Remand that was filed by the parties, the Court vacated the Board's decision and remanded the case to the Board for consideration and compliance with the instructions contained in the joint motion that was incorporated into the order by reference.

First, the veteran's claim must be remanded to ensure full and complete compliance with the enhanced duty-to-notify and duty-to-assist provisions enacted by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].

In 2005 after the case was returned to the Board, the veteran's attorney submitted a copy of a psychiatric progress note from the VA Medical Center in San Juan showing that the veteran was seen at the clinic in October 2005 for PTSD.

It is unclear whether that was just one time visit or whether he has received continuous treatment at the clinic since January 2003 when the Board issued its decision. If the veteran has received any psychiatric treatment since then, whether private or VA, those records would be relevant to his claim and should be obtained by the RO and associated with the claims folder. VA records are considered part of the record on appeal since they are within VA's constructive possession. Bell v.

- 2 



Derwinski, 2 Vet. App. 611, 613 (1992). However, the RO should also find out whether the veteran has also received private medical care.

VA is also required to obtain evidence from the Social Security Administration (SSA), including decisions by an administrative law judge, and give the evidence appropriate consideration and weight. See Hayes v. Brown, 9 Vet. App. 67, 74 (1996). The joint motion further stated that since the veteran has been in receipt of SSA those records should also be obtained and reviewed.

The veteran's representative has further argued that VA should make further attempts to verify the stressors that have been reported by the veteran.

As stated in the joint motion, the Board should obtain and account for all the existing records pertaining to the veteran's treatment for PTSD, and should consider either a new VA psychiatric examination or refer the records to an independent medical expert to reconcile the various opinions and medical diagnoses.

Since the case is being remanded, it would be appropriate to have the veteran undergo a comprehensive VA psychiatric examination, which should include a request that the physician review all the medical documentation on file and provide an opinion as to the correct diagnosis of the veteran's mental disorder.

Based on the above, it is clear that records remain outstanding, but, with the exception of government-held records (such as those by VA or SSA), VA cannot obtain evidence from private medical providers without the veteran's consent. This evidence is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim is critical. He should be advised that a failure to comply with this legal obligation to cooperate with the development of his claim could result in an adverse decision.

Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notifY the veteran if further action is required on his part. The case is REMANDED for the following:

- 3 



1. The RO should initially provide the veteran with all notification required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). The RO should advise the veteran that he should submit copies of any evidence that would be relevant to this claim if he has any in his possession and that failure to cooperate with the development of his claim could result in a denial of the claim. See
38 C.F.R. § 3.159(b). Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2. The RO should further ask the veteran to provide a list of the names and addresses of all doctors and medical care facilities (hospitals, HMOs, etc.) who have treated him for the claimed PTSD since discharge from service to the present. He should be provided with release forms and ask that a copy be signed and returned for each health care provider identified and whose treatment records are not already contained within the claims file. When the veteran responds, the RO should obtain records from each health care provider he identifies (except where VA has already made reasonable efforts to obtain the records from a particular provider). If these records can't be obtained and there is no affirmative evidence that they don't exist, inform the veteran of the records that the RO was unable to obtain, including what efforts were made to obtain them. Also inform the veteran that adjudication of the claim will be continued without these records unless he is able to submit them.

3. The RO should request the veteran's medical and adjudication records from the Social Security

-4



Administration (SSA). All efforts to obtain these records should be fully documented, and the SSA should be requested to provide a negative response if records are not available.

4. The RO should request that the veteran provide information as to the dates of all treatment for the claimed PTSD at any VA medical facility since discharge from service. The Board is particularly interested in all relevant treatment records from the San Juan VA Medical Center dated from the date of the Board decision of2003 to the present. If the search for records has negative results, the claims file must be properly documented with information obtained from the VA facility(ies).

5. The RO should prepare a summary of all the claimed stressors that have been reported over the years in writing and during medical examinations and hearing testimony since the veteran filed his original claim for service connection for PTSD. The RO should ensure that the stressors listed in the summary contain information and details as specific as possible that could be the subject of further verification by the appropriate government authority.

6. Once the above information is gathered, in addition to the information obtained from the veteran's service records, personnel records, and DA-20, the RO should attempt to verify the veteran's claimed stressors by contacting the official agency designated and with authority for providing such verification. Following receipt of the report from the verifying agency and the completion of any additional development warranted or

- 5 



suggested by that agency, the RO must prepare a report detailing the nature of any in-service stressful event that has been officially verified by the agency or by other credible evidence. This report is to be added to the claims folder.

7. Subsequently, the veteran should be scheduled to undergo a VA psychiatric examination. The RO must provide the examiner with the report of the verified stressor or stressors described above, if any, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to a stressor in service has resulted in PTSD. The specialist examining the veteran should reviewed all the records on file and specifically indicate whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied. If a diagnosis of PTSD is not deemed appropriate, the examiner must comment upon the link between the current symptomatology and one or more of the in-service stressors found to be established. It is requested that the VA examiner reconcile any contradictory evidence or diagnosis regarding the etiology of the veteran's mental disorder. The examiner must provide a definitive diagnosis and include complete rationale for all opinions and conclusions expressed in the report.

8. Thereafter, the RO must review the claims folder and ensure that all of the foregoing development efforts have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. Remand instructions of the Board are neither optional nor discretionary. Full

- 6



compliance with such instructions is mandated by law, per Stegall v. West, 11 Vet. App. 268 (1998).

9. After completion of the above, the veteran's claim of service connection for PTSD should be readjudicated. If the determination remains unfavorable to the veteran, he should be provided with a supplemental statement of the case and be afforded an opportunity to respond.

10. Finally, the veteran should be asked whether he wishes to appear at another personal hearing before the Board. If the veteran expresses a desire to appear, the RO should promptly schedule the hearing. The RO should notify the veteran of the date, time and place of such a hearing by letter mailed to his current address. A copy of the notification letter should be associated with the claims folder.

The purpose of this remand is to comply with the Court Order of November 2004 and the Joint Motion for Remand. The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issues. The veteran has the right to submit additional evidence and argument on the matters the Board has remanded.

No action is required of the veteran until further notice. However, the Board again takes this opportunity to advise the veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of

-7 



2003, Pub. L. No.1 08-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5I09B, 7112).

JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

- 8 



